Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 1 of 13 PageID #: 923




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 JOHN BENJAMIN SILVERSTEIN,

                           Plaintiff,
                                                                        MEMORANDUM AND ORDER
          - against -                                                     18-CV-4360 (RRM) (AKT)

 MASSAPEQUA UNION FREE SCHOOL DISTRICT,
 NASSU COUNTY BOARD OF COOPERATIVE
 EDUCATION SERVICES, and CONTEMPORARY
 COMPUTER SERVICE, INC.,

                            Defendants.
 -------------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, United States District Judge.

         In an Order dated September 18, 2019 (“Order”), the Court dismissed the federal claims

 of plaintiff John Benjamin Silverstein’s original Verified Complaint. The Court dismissed

 Silverstein’s claim under the Fair Labor Standards Act (“FLSA”) 29 U.S.C. § 201 et seq., for

 failing to state a plausible claim, and dismissed Silverstein’s claims arising under ERISA, under

 an unspecified employment discrimination law, and for wrongful termination and breach of

 fiduciary duties, all of which the Court dismissed for failing to satisfy Rule 8’s pleading

 requirements. Having dismissed these actions, the Court indicated it might deny supplemental

 jurisdiction over the remaining state law claims, but granted Silverstein leave to amend to state a

 federal claim. Silverstein filed an Amended Complaint on November 19, 2019 to address the

 issues raised in the Court’s Order. All three defendants now move to dismiss. For the reasons

 stated below, their motions are granted in part and denied in part.

                                               BACKGROUND

 I.      Factual Background

         The following facts are drawn directly from plaintiff’s AC, and are assumed to be true for

 purposes of Defendants’ motions. In 2001, Deputy Superintendent Sulc (presumably, an
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 2 of 13 PageID #: 924




 employee of the Massapequa Union Free School District (“the District” or “MUFSD”)) hired

 Silverstein as a “Network Systems Engineer” as part of an effort to “get the District up to date

 with current technology and grow and expand the District’s technology footprint.” (Compl. at ¶¶

 16–17.) According to Silverstein, Sulc informed him that he would be an employee of the

 MUFSD and promised him pension and healthcare benefits, as well as sick leave and vacation

 time. (Id. at ¶¶ 7, 25.) He was provided a cell phone and a computer by the District and given

 an office in the District’s administration building. (Id. at ¶ 19.) Silverstein believed that he was

 an employee of the District. (Id. at ¶ 16.)

        Silverstein reported his hours on timesheets that were provided by the District and which

 he submitted to the District on a weekly basis. (Id. at ¶ 21.) Although Silverstein worked over

 40 hours a week, he never received overtime compensation from the District or any other entity.

 (Id. at ¶ 20.) However, he received regular raises and never received a negative performance

 review. (Id. at ¶ 22.)

        From 2001 until sometime in 2007, Silverstein’s work was supervised by Michael

 Pavlides, a District employee. (Id. at ¶ 19, 41.) For the first five years of this period, Silverstein

 was paid directly by the District. (Id. at ¶ 26.) However, after five years, Pavlides informed

 Silverstein that he had to “incorporate” if he “wished to continue to be treated as an employee.”

 (Id. at ¶¶ 26–27.) Pavlides also informed Silverstein that he would now receive his paychecks

 from the Nassau County Board of Cooperative Educational Services (“BOCES”), explaining that

 auditors had recommended the changes because the District was eligible for state reimbursement

 if Silverstein was paid by BOCES. (Id. at ¶¶ 26–27, 31.) According to Silverstein, Pavlides led

 him to believe that he was, and would continue to be, an employee of the District. (Id. at ¶ 35.)

 Silverstein “begrudgingly complied,” but only because he feared that he would be fired if he did



                                                   2
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 3 of 13 PageID #: 925




 not. (Id. at ¶ 34.) Silverstein “did not receive any of the proper documents or notifications

 required by the Civil Service Laws regarding the transfer of a position from one State agency to

 another.” (Id. at ¶ 34.) At this time, a third party, Contemporary Computer Service, Inc.

 (“CCSI”) added him to their contractor list and began paying him as a contractor without his

 consent. (Id. at 32.)

         Sometime in 2007, Robert Schilling replaced Pavlides as Silverstein’s supervisor. (Id. at

 ¶ 41.) In June 2014, Silverstein notified Schilling that he had cancer. (Id. at ¶ 43.) In a

 subsequent meeting, Schilling told Silverstein that he could only keep his job if he took a

 $40,000 pay cut. (Id. at ¶¶ 43.) Knowing he needed to maintain his health insurance, Silverstein

 agreed. (Id. at ¶ 43.) In July 2015, Schilling reduced Silverstein’s salary by an additional

 $10,000. (Id. at ¶¶ 44.) Finally, on January 8, 2016, Schilling terminated Silverstein. (Id. at ¶

 45.) Silverstein, who had never received a “formal negative performance review,” was never

 warned that his job was in jeopardy or given a hearing, an appeal, or any of the procedural

 protections to which he was entitled under the Civil Service Laws. (Id. at ¶ 46.) After he was

 terminated, Silverstein learned that he “was never added to, and/or received any of the District’s

 employee benefits including … pension, healthcare, sick and vacation time, and 401k” benefits.

 (Id. at ¶ 25.)

 II.     The Instant Dispute

         A.       The Verified Complaint

         On or about March 28, 2018, Silverstein commenced this action in Nassau County

 Supreme Court against the District, BOCES, and CCSI. The first six causes of action in the

 Verified Complaint either clearly or arguably stated federal claims. The first cause of action

 clearly stated that Defendants’ willfully violated the FLSA by failing to pay Silverstein for



                                                  3
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 4 of 13 PageID #: 926




 overtime, even though he “consistently” worked over 40 hours per week. (Verified Complaint

 (Doc. No. 1-1) at ¶¶ 45–46.) The second cause of action alleged employment discrimination but

 did not specifically allege a violation of any federal employment discrimination statute. (Id. at ¶

 53.) Three other claims alluded to violations of unspecified federal laws. The third cause of

 action sounded in ERISA, alleging that Silverstein had never “received the proper benefits of a

 District employee, including but not limited to: pension, health care, vacation and sick leave,

 401k, and other benefits provided to all employees of the District.” (Id. at ¶ 59.) The fourth

 cause of action principally alleged that Defendants breached their “fiduciary duty to comply with

 [their] own policies and laws,” (id. at ¶ 61), but also alleged that Silverstein was “never provided

 any documents in violation of State and Federal Education laws ….” (Id. at ¶ 63.) The sixth

 cause of action alleged that the District violated “state and federal employment law” and “state

 and federal tax law” by terminating him, (id. at ¶¶ 70–71), but did not specify the federal laws

 which were allegedly violated.

        Although the Verified Complaint named CCSI as a defendant, it contained virtually no

 non-conclusory, factual allegations concerning this defendant other than the allegation that CCSI

 “is a domestic Corporation that does business in New York.” (Id. at ¶ 10.)

        The four remaining causes of action alleged only state-law claims. The fifth cause of

 action alleged that the Defendants “intentionally or negligently inflicted emotional distress” on

 Silverstein. (Id. at ¶ 66.) The seventh cause of action alleged the breach of some unspecified

 “covenant.” (Id. at ¶ 74.) The eighth cause of action alleged conversion of Silverstein’s

 overtime wages and “earned benefits,” (id. at ¶ 77), while the ninth cause of action alleged

 Silverstein was fraudulently induced to accept a position with Defendants.




                                                  4
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 5 of 13 PageID #: 927




        B.      The Court’s Order

        The action was removed to this Court on August 1, 2018. Thereafter, all three defendants

 moved to dismiss the Verified Complaint pursuant to Fed. R. Civ. P. 12(b)(6). The Court

 granted these motions in part and denied them in part in an order dated September 30, 2019, with

 leave to amend. (Order (Doc. No. 71).) The Court’s order addressed four groups of issues: (1)

 whether Silverstein had stated a cause of action for FLSA overtime; (2) whether the complaint

 stated any other federal cause of action; (3) whether the complaint alleged the involvement of

 CCSI in any wrongdoing; and (4) whether the Court had jurisdiction over the state claims.

        First, the Court held that Silverstein’s first cause of action for FLSA overtime claim

 lacked the specificity required by Second Circuit precedent, because it said only that the plaintiff

 “consistently worked over (40) hour work weeks.” (Id. at 7–8.) The Court also held that the

 complaint had not “describe[d] his activities with sufficient specificity to allow [the Court] to

 determine whether he fit[ ] within” one of the categories of exempt employees under the FLSA.

 (Id. at 9–10.) The Court declined to dismiss the FLSA overtime claim as time-barred, noting that

 Silverstein had filed within the three-year statute of limitations for a willful violation of FLSA,

 and that his allegation of a “willful violation” was sufficient at the complaint stage. (Id. at 11.)

        Second, the Court dismissed the remainder of Silverstein’s first six causes of action – the

 only causes of action which arguably stated federal claims. The Court dismissed the second

 cause of action because it did not allude to any federal employment discrimination statute. (Id. at

 12.) The Court also dismissed Silverstein’s third (ERISA), fourth (fiduciary duties) and sixth

 (wrongful termination) causes of action for failing to meet the notice pleading requirements of

 Rule 8 of the Federal Rules of Civil Procedure. (Id. at 13.)




                                                   5
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 6 of 13 PageID #: 928




           Third, the Court dismissed all claims against CCSI because Silverstein had failed to

 allege any facts tying the defendant to any alleged wrongdoing. (Id. at 8–9.) Fourth, the Court

 declined to rule on the sufficiency of any of the state claims under the fifth, seventh, eighth and

 ninth causes of action, noting that it might decline supplemental jurisdiction if the amended

 complaint failed to state a federal claim.

           C.      The Amended Complaint

           In response to the Court’s order, Silverstein filed the Amended Complaint on November

 15, 2019. (AC (Doc. No. 76.) In this pleading, Silverstein bolsters. removes or modifies several

 claims.

           First, Silverstein added additional detail to his FLSA overtime complaint, now designated

 as his second cause of action, stating that the District kept and was aware of time sheets showing

 that he “worked a minimum of 4 to 6 hours of overtime a week” and that Silverstein “worked on

 or about []1,872 hours in overtime from 2010 through his firing” in 2016. 1 (AC at ¶¶ 65–66.)

           Second, as to the remaining federal causes of action, Silverstein dropped the claims for

 employment discrimination and breach of fiduciary duties. He added no further details to the

 cause of action ostensibly arising under ERISA, now designated as his fifth cause of action, (id.

 at ¶ 79), and added no further factual details to this claim for wrongful termination, (id. at ¶¶ 89),

 now designated as his seventh cause of action, though he now also alleges that the termination

 violated state and federal law because the District failed to give proper notices or warning

 “necessary if he was a district employee.” (Id. at ¶ 90.)

           Third, Silverstein added details about CCSI’s conduct. Silverstein now alleges on

 information and belief that “BOCES provided [sic] CCSI to enter in a contract with the District


 1
  In a first cause of action, Silverstein sought declaratory judgment that the District and CCSI were joint employers.
 The Court construes the claim as part of the cause of action under the FLSA.

                                                           6
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 7 of 13 PageID #: 929




 for this work that was being provide[d] by Plaintiff.” (Id. at ¶ 30.) Silverstein alleges in a sixth

 cause of action that CCSI improperly profited off his employment, resulting in an unlawful

 interference with his employment status. (Id. at ¶¶ 39, 83.) But Silverstein maintains that he

 never entered into a written contract with CCSI, (id. at ¶ 38), and never had contact with anyone

 from CCSI after BOCES began to pay him, (id. at ¶ 35).

        Fourth, Silverstein added or modified several state-law claims. As a third cause of

 action, he added a separate claim for unpaid overtime under the New York Labor Law

 (“NYLL”). (AC at ¶¶ 68–74.) He also added a fourth cause of action reading “in reliance on

 representations made to Plaintiff by Sulc and District regarding being a District employee

 Plaintiff did not seek,” apparently an incomplete sentence. (Id. at ¶ 76.) He maintained his state-

 law causes of action for breach of covenant, (eighth cause of action, id. at 93–96), and

 conversion, (ninth cause of action, id. 97–100), and removed the state causes of action that

 alleged intentional or negligent infliction of emotional distress and fraudulent inducement.

        D.      The Renewed Motions to Dismiss

        All three defendants have now renewed their motions to dismiss this action. MUFSD,

 BOCES, and CCSI maintain that Silverstein’s FLSA overtime claim lacks the requisite

 plausibility. (MUFSD Mot. to Dismiss at 13–16; BOCES Mot. to Dismiss at 7–9; CCSI Mot. to

 Dismiss at 7–9.) CCSI also argues that for purposes of overtime payment under FLSA, they

 were not an employer and therefore cannot be held liable. (CCSI at 4–6.) MUFSD and BOCES

 also argue that Silverstein’s complaint fell outside of the statute of limitations because it failed to

 state a willful violation, and the statute of limitations was therefore only two years. (MUFSD at

 8–9; BOCES at 5–6.) Even assuming a three-year statute of limitations, they argue that no

 overtime before March 28, 2015, can be counted because FLSA does not permit pleading of a



                                                    7
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 8 of 13 PageID #: 930




 “continuing violation” theory, and any underpayment before this date falls outside of the three-

 year statute. (Id.) Both also argue that Silverstein was a computer professional exempt from

 overtime requirements. (MUFSD at 11–13; BOCES at 10).

         As to the federal causes of action the Court dismissed in its Order, MUFSD and BOCES

 maintain that Silverstein has failed to state a claim. (MUFSD at 17–19); (BOCES at 10–11).

         Finally, all three defendants argue for dismissal of the state claims. CCSI maintains that

 the claim against it for “unlawful interference” fails to state the requisite elements of a claim for

 tortious interference with business relations or contract. (CCSI at 10–11.) CCSI also argues that

 Silverstein’s claim for unpaid benefits fails to state facts showing CCSI’s involvement in the

 alleged denial of benefits, (id. at 10), and fails to allege the elements of a breach of contract, (id.

 at 11–13), or conversion claim, (id. at 14), against CCSI. MUFSD and BOCES both argue that

 all state claims against them are barred by the applicable state statutes of limitations. (MUFSD

 at 9–10; BOCES at 12–13.)

                                     STANDARD OF REVIEW

         To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint must plead

 “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007). A claim is plausible “when the plaintiff pleads factual content that

 allows the court to draw the reasonable inference that the defendant is liable for the misconduct

 alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir. 2011) (quoting Ashcroft v. Iqbal, 556




                                                    8
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 9 of 13 PageID #: 931




 U.S. 662, 678 (2009)). Although all allegations contained in the complaint are assumed to be

 true, this tenet is “inapplicable to legal conclusions.” Iqbal, 556 U.S. at 678.

        Though Silverstein has not submitted any opposition to the Motions, that, in itself, is not

 a reason to dismiss the complaint if it otherwise states a valid claim for relief. McCall v. Pataki,

 232 F.3d 321, 322–23 (2d Cir.2000).

                                           DISCUSSION

 I.     Federal Claims

        A.      Failure to State a Claim under the FLSA

        “[I]n order to state a plausible FLSA overtime claim, a plaintiff must sufficiently allege

 40 hours of work in a given workweek as well as some uncompensated time in excess of the 40

 hours.” Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 114 (2d Cir. 2013).

 The Second Circuit has made it clear that a plaintiff is “required to do more than repeat the

 language of the statute.” Dejesus v. HF Mgmt. Servs., LLC, 726 F.3d 85, 89 (2d Cir. 2013). For

 example, it is insufficient for a plaintiff to allege “that in ‘some or all weeks’ she worked more

 than ‘forty hours’ a week without being paid ‘1.5’ times her rate of compensation.” Id. Saying

 that a plaintiff “typically” or “regularly” worked a certain amount of overtime also does not

 satisfy this standard. Kuck v. Planet Home Lending, LLC, 354 F. Supp. 3d 162, 169 (E.D.N.Y.

 2018) (collecting cases). It must be possible to “surmise[e] a given work week” where the

 plaintiff worked overtime. Chime v. Peak Sec. Plus, Inc., 137 F. Supp. 3d 183, 198 n. 10

 (E.D.N.Y. 2015).

        Here, the allegations are sufficient to conclude, at this stage, that Silverstein worked

 overtime. He alleges that he worked a minimum of 4 to 6 hours of overtime each and every

 week worked between 2010 and 2016. This allegation may be generalized, but it is still adequate



                                                   9
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 10 of 13 PageID #: 932




  to “surmise a given work week” that Silverstein worked overtime, because each and every work

  week between 2010 and 2016 would have been such a work week. Silverstein has done more

  than repeat the statute or used an overly vague term such as “typically” or “regularly.” His

  complaint therefore states a claim for FLSA overtime.

             As the Court found in its Order, the question of whether Silverstein was an exempt

  computer professional is a question of fact that cannot be determined based on the allegations in

  the AC. 2

             B.       CCSI as Employer

             The FLSA’s overtime action under 29 U.S.C. § 207(2) lies only against an “employer,”

  which the FLSA defines as “any person acting directly or indirectly in the interest of an

  employer in relation to an employee.” 29 U.S.C. § 203(d). The definition of “employer” looks

  to the “economic reality” of the alleged employer-employee relationship. Irizarry v.

  Catsimatidis, 722 F.3d 99, 104 (2d Cir. 2013). The Second Circuit has identified the following

  four factors in assessing this economic reality test: “whether the alleged employer (1) had the

  power to hire and fire the employees, (2) supervised and controlled employee work schedules or

  conditions of employment, (3) determined the rate and method of payment and (4) maintained

  employment records.” Irizarry, 722 F.3d at 105 (citing Carter v. Dutchess Community C., 735

  F.2d 8, 12 (2d Cir. 1984)). “No one of the four factors standing alone is dispositive. Instead, the

  ‘economic reality’ test encompasses the totality of circumstances, no one of which is exclusive.”

  Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999).

             There are no factual allegations that CCSI’s relationship with Silverstein satisfied any of

  these factors. Silverstein may allege that CCSI administered his paycheck, but he does not allege



  2
      The NYLL overtime regulations are not applicable to these defendants. Infra, Section II.B.

                                                            10
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 11 of 13 PageID #: 933




  that CCSI “determined the rate and method of payment.” Lacking any relevant allegations,

  Silverstein has not stated a claim that CCSI was his employer.

         C.      FLSA Statute of Limitations Argument

         Because Silverstein alleges willful conduct, a three-year statute of limitations applies to

  Silverstein’s FLSA claim, rather than the two-year. See Sharma v. Burberry Ltd., 52 F. Supp. 3d

  443, 461 (E.D.N.Y. 2014) (citing 29 U.S.C. § 255(a)). MUFSD and BOCES maintain, however,

  that any claim for overtime worked before three years prior to the commencement of this action

  must be dismissed because there is no “continuing violation” doctrine applicable to a FLSA

  overtime claim, and each failure to pay overtime is a discrete violation that cannot be related, for

  limitations purposes, to prior failures to pay overtime. MUFSD and BOCES are correct; there is

  no continuing violation doctrine for a FLSA overtime claim. Gustafson v. Bell Atl. Corp., 171 F.

  Supp. 2d 311, 321–23 (S.D.N.Y. 2001). Therefore, claims for FLSA overtime payments which

  accrued prior to March 28, 2015, are time-barred.

         D.      Additional Federal Claims Addressed by the Order

         Since the Amended Complaint added no further details regarding the cause of action

  ostensibly arising under ERISA and the cause of action for wrongful termination, these claims

  still fail to satisfy Rule 8’s notice pleading requirement. To the extent the Amended Complaint

  added facts alleging a failure to provide notices required by state civil service laws, that claim is

  disposed of in section II.B, below.

  II.    State Claims

         A.      State Claims against CCSI

         Even with the factual allegations added, the Amended Complaint is vague as to the exact

  state-law claims leveled against CCSI. The only claim appearing to approach the standard of



                                                   11
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 12 of 13 PageID #: 934




  plausibility is one for tortious interference with contract. In order to state a claim for tortious

  interference in New York, the complaint must allege: (i) the existence of a valid contract; (ii)

  defendant’s knowledge of that contract; (iii) defendant’s intentional procurement of the breach of

  that contract; and (iv) damages caused by the breach. G.K.A. Beverage Corp. v. Honickman, 55

  F.3d 762, 767 (2d Cir.), cert. denied, 516 U.S. 944 (1995).

         Here, Silverstein alleges that he had a contract with MUFSD for benefits such as 401k

  and sick leave, and that CCSI interfered with this contract by placing him on their contractor list.

  Without deciding whether the complaint alleges a binding contract for such benefits, it is clear

  the Amended Complaint does not allege an intentional procurement of breach. Instead, the facts

  alleged here point to an intent on the part of BOCES and MUFSD to breach the contract out of

  their own self- interest. These entities, not CCSI, initiated the breach, so the Amended

  Complaint does not plausibly allege that CCSI intentionally procured the breach.

         There are no facts in the Amended Complaint stating a claim for breach of contract or

  conversion as against CCSI. To the extent the Amended Complaint can be construed to have

  alleged a fraud claim, such claim is not stated with the requisite particularity under Rule 9(b) of

  the Federal Rules of Civil Procedure.

         B.      State-Law Claims Against BOCES and MUFSD

         The remaining state-law claims against BOCES and MUFSD are barred by the applicable

  statutes of limitations, which require that tort claims against a school district be brought within

  one year and ninety days of accrual. N.Y. Educ. Law § 3813(2) (time bar of the municipal law

  applies to claims against school districts and boards of cooperative educational services); N.Y.

  Gen. Mun. Law § 50-i(1)(c) (time limit of one year and ninety days for claims against

  municipalities); see Gym Door Repairs, Inc. v. Young Equip. Sales, Inc., 206 F. Supp. 3d 869,



                                                    12
Case 2:18-cv-04360-RRM-AKT Document 99 Filed 03/31/21 Page 13 of 13 PageID #: 935




  910 (S.D.N.Y. 2016). All other, non-tort claims must be brought within one year. N.Y. Educ.

  Law § 3813(2-b); see Harris v. Bd. of Educ. of the City Sch. Dist. of the City of New York, 230 F.

  Supp. 3d 88, 100 (E.D.N.Y. 2017). Since Silverstein was terminated on January 8, 2016, this is

  the latest date any of the state causes of action could have accrued. However, Silverstein did not

  file the Verified Complaint until March 28, 2018, over two years later. The state claims against

  MUFSD and BOCES are therefore time-barred.

         While the state wage law contains its own six-year statute of limitations for overtime

  actions that applies “notwithstanding” other statutes of limitation, the overtime regulations are

  not applicable to school districts. See N.Y. Lab. Law § 651(5).

                                            CONCLUSION

         For the foregoing reasons, CCSI’s Motion to Dismiss is granted in all respects, and CCSI

  is dismissed from this action. MUFSD and BOCE’s Motions to Dismiss are granted in all

  respects, except as they pertain to overtime that accrued after three years prior to the

  commencement of this action, which continues only with respect to such overtime. This action

  is recommitted to Magistrate Judge Tomlinson for all remaining pre-trial matters, including

  settlement discussions if appropriate.

                                                        SO ORDERED.


  Dated: Brooklyn, New York                             Roslynn R. Mauskopf
         March 31, 2021
                                                        ____________________________________
                                                        ROSLYNN R. MAUSKOPF
                                                        United States District Judge




                                                   13
